RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 17–32 are pending.
Claims 17–32 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“apparatus configured to” monitor and perform measurements in claim 32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “apparatus configured to monitor and perform” identified functionalities in claim 32 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
For example, the written description identifies “apparatus” being part of the EPS system 100 in Fig. 1 and ¶71 of Maggiore et al. (2021/0234773), but does not clearly link structure, material, or acts to the function being performed as part of the apparatus.

Therefore, the claim 32 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination only, the Examiner 

Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Response to Arguments
Applicant’s arguments, see pages 7–9, filed 10/26/2021, with respect to the rejection(s) of claim(s) 17, 22, 25, 26, 28, 29, 31 and 32 under 35 U.S.C. § 102 (a)(1) and claims 18–21, 23, 24, 27 and 30 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020), Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016)*, Alreshoodi et al. ("Survey on QoE\QoS Correlation Models for Multimedia Services", May 2013), Neves et al. (2017/0214744), Blouin et al. (2008/0155087), Zhoul et al. (2010/0315968), and Kollipara (10,063,431).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 25, 26, 28, 29, 31 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016).
Regarding claims 17 and 32, Vaser teaches A method for determining, in a communication system, a Quality of Experience associated with a real-time communication session between user devices of the communication system, the method comprising:
starting the real-time communication session (p. 318, Video Streaming and VoLTE services; p. 321, real time communications like a VoLTE session can be conducted);
monitoring the real-time communication session (p. 319, left col., network quality can be monitored in context of VoLTE and video streaming services) and
determining, during the real-time communication session, at least one quality indicator indicative of the Quality of Experience, and at least one first performance indicator indicative of a Quality of Service and at least one second performance indicator indicative of the Quality of Service (p. 321, Section IV, mathematical QoS and 
based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; p. 322; Section A, QoE can be determined based on plurality of QoS indicators according to the differential equation such as the IQX Hypothesis, formulas 4 and 5; however, Vaser NPL does not explicitly identify that the determination based on the diff. eq. such as the IQX hypothesis is one that is based on a self-learning process - instead, Vizzarri teaches usage of such self-learning process for determination of correlation functions that are indicative of QoE/QoS correlative properties);
determining a parameter of the Quality of Service depending on both the at least one first performance indicator and the at least one second performance indicator (p. 322; Section A, A different parameter can be determined based on different QoS parameters such as jitter delay being identified as QoS KQI, such as shown in formula 7), and
applying said parameter to the correlation function to determine said Quality of Experience (p. 322, Section A, combination of the identified QoS, QoE and other various parameters can be used to validate the IQX Hypothesis when the KQI is MOS and the 
However, Vaser does not explicitly identify based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session.
Vizzarri from the same field of endeavor teaches based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (first page under Sections I and II, needs and reasons as to why measurement of QoS/QoE within VoLTE networks/service may be useful is identified; 2nd page right col., ability to express relationship between MOS-LQS and QoS metrics of VoLTE applications is disclosed where such expressions are made using algorithms including Aritifical Neural Network (ANN) methods [ANN is a self-learning process as claimed]; the authors identify usage of ANN methods to explicitly model QoS/QoE correlation within a WiMAX network and such model yielding good accuracy, as well as specific identification of the ANN algorithm such as the Levenberg-Marquardt training algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Vizzarri to incorporate the great potential the ANN algorithms have with respect to modelling human behavior (Vizzarri at 2nd page, right col. last paragraph). By incorporating algorithm that models human 

Regarding claim 22, Vaser and Vizzarri teaches the limitations of claim 17.  Vaser further teaches wherein the at least one first performance indicator comprises one or more among jitter and packet loss (p. 319, left col., "jitter, packet loss").

Regarding claim 25, Vaser and Vizzarri teaches the limitations of claim 17.  Vaser further teaches wherein the at least one quality indicator comprises the Mean Opinion Score (p. 322).

Regarding claim 26, Vaser and Vizzarri teaches the limitations of claim 25.  Vaser further teaches wherein said determining at least one quality indicator comprises determining the Mean Opinion Score according to E-model transmission rating model defined in ITU-T G107 Recommendation (p. 321, ITU-T G. 107 description of I sub e,eff Equipment Factor).

Regarding claim 28, Vaser and Vizzarri teaches the limitations of claim 17.  Vaser further teaches wherein said correlation function family is indicative of an exponential correlation between the Quality of Experience and the Quality of Service (p. 322, formula 5).



Regarding claim 31, Vaser and Vizzarri teaches the limitations of claim 17.  Vaser further teaches determining at least one quality indicator of the Quality of Experience, and at least one first performance indicator of the Quality of Service and at least one second performance indicator of the Quality of Service; determining a correlation function; determining a parameter of the Quality of Service, and applying said parameter, while the real-time communication session is in progress (Abstract, the methods as disclosed in the reference can be determined with respect to individual users using, for example, the VoLTE services).

Claims 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), and further in view of Alreshoodi et al. ("Survey on QoE\QoS Correlation Models for Multimedia Services", May 2013).
Regarding claim 18, Vaser and Vizzarri teaches the limitations of claim 17. However, the combination do not explicitly teach wherein said determining a correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session comprises determining said correlation function in respect of the monitored real-time communication session among a family of 
Alreshoodi from the same field of endeavor teaches wherein said determining a correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session comprises determining said correlation function in respect of the monitored real-time communication session among a family of correlation functions being indicative of the correlation between the Quality of Experience and a Quality of Service in respect of a generic real-time communication session (p. 56, for example, a plurality of various quality assessment models is shown; p. 57, particular correlative mapping functions for determining MOS values based on plurality of QoS and QoE parameter measurements is shown in detail; see pp. 58-61 for further details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Alreshoodi to best identify the most crucial factor affecting the overall perceived quality issues that end user may experience based on various different factors that can affect such perception of quality issues. For example, different models being used to most effectively identify problems that users may subjectively or objectively perceive as being problematic is shown in table 2 of Alreshoodi reference. By identifying the most effective model for measuring QoS/QoE for the type of data being delivered, or content being delivered, or any other factor, the most problematic issues affecting the QoS/QoE issues would have been identified as disclosed in Vaser.


based on the at least one quality indicator and the at least one first performance indicator, determining a value of at least one coefficient of the correlation function family and applying the determined value of the at least one coefficient to the correlation function family to determine the correlation function in respect of the monitored real-time communication session (p. 58-59, for example, identifying various types of QoE model using statistical analysis methods and machine learning methods is disclosed; p. 69, artificial optimization techniques can learn a model and find optimal fit QoE metric from the QoS parameters; p. 70, advantages of using one model over another is disclosed based on subjective/objective variables in a quantitative way for better reflecting the complexity of QoE is disclosed, which would make it obvious for one ordinarily skilled in the art that using the best model to fit particular given set of QoEs is desirable for best analysis of QoE/QoS modeling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Alreshoodi to best identify the most crucial factor affecting the overall perceived quality issues that end user may experience based on various different factors that can affect such perception of quality issues. For example, different models being used to most effectively identify problems that users may subjectively or objectively perceive as being problematic is shown in table 2 of Alreshoodi reference. By identifying the most effective model for measuring QoS/QoE for the type of data being delivered, or content being delivered, or any other .

Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Alreshoodi et al. ("Survey on QoE\QoS Correlation Models for Multimedia Services", May 2013), and further in view of Neves et al. (2017/0214744).
Regarding claim 20, Vaser, Vizzarri and Alreshoodi teach the limitations of claim 19. However, the teachings do not explicitly teach wherein said determining a value of at least one coefficient of the correlation function family is based on at least one previous value of said at least one coefficient.
Neves from the same field of endeavor teaches wherein said determining a value of at least one coefficient of the correlation function family is based on at least one previous value of said at least one coefficient (Fig. 8; ¶189; ¶205, block 830 can comprise analyzing network metric information to determine whether there is correlation between user feedback and automatically monitored network performance metrics to identify a problem; determination of correlation can be stored for later analysis, including combination with additional information obtained in the future for purpose of identification of future problems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Neves to further identify similar 

Regarding claim 21, Vaser, Vizzarri, Alreshoodi and Neves teach the limitations of claim 20. Neves further teaches wherein said at least one previous value of said at least one coefficient is associated each one with a respective previous real-time communication session started by a same user device (Fig. 5A; Fig. 8; ¶189; ¶205, identification of future problems on same device being monitored for the particular user feedback on a end-user device is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Neves to further identify similar problems that may be affecting the same user equipment device by identifying the most effective method to identify QoE/QoS related problems.

Claims 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), and further in view of Blouin et al. (2008/0155087).
Regarding claim 23, Vaser and Vizzarri teach the limitations of claim 17. However, the combination do not explicitly teach wherein the at least one second performance indicator comprises jitter buffer size.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Blouin to more effectively identify QoS problems regarding jitter by also factoring in delay-jitter buffer size into account with respect to measurement of network performances. Including another factor would have yielded more accurate results with respect to measurement of customer quality of experience perception.

Regarding claim 24, Vaser and Vizzarri teach the limitations of claim 17. Vaser further teaches wherein said parameter comprises an effective packet loss depending on jitter, packet loss and (p. 322, "effective packet loss" for calculation of MOS factoring in packet loss and jitter).
However, the teachings do not explicitly teach jitter buffer size.
Blouin from the same field of endeavor teaches jitter buffer size (¶54; ¶88, jitter buffer size as a factor for determining QoE/QoS determinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Blouin to more effectively identify QoS problems regarding jitter by also factoring in delay-jitter buffer size into account with respect to measurement of network performances. Including another factor would have yielded more accurate results with respect to measurement of customer quality of experience perception.

27 is rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), and further in view of Zhoul et al. (2010/0315968).
Regarding claim 27, Vaser and Vizzarri teach the limitations of claim 25. However, the teachings do not explicitly teach wherein the Mean Opinion Score is associated with one or more among the user devices of the real-time communication session.
Zhoul from the same field of endeavor teaches wherein the Mean Opinion Score is associated with one or more among the user devices of the real-time communication session (¶32, particular Mean Opinion Score can be tied to a communication quality of a user equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Zhoul to further identify similar problems that may be affecting the same user equipment device by identifying the most effective method to identify QoE/QoS related problems.

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), and further in view of Kollipara (10,063,431).

However, the combination do not explicitly teach a network interface between a radio base station of the communication system and a Serving Gateway module of the communication system; a network interface between the Serving Gateway module of the communication system and a Packet Data Network Gateway module of the communication system; a radio interface between a Proxy-Call Session Control Function module of the communication system and an Interrogating/Serving Call State Control Function module of the communication system.
Kollipara from the same field of endeavor teaches a network interface between a radio base station of the communication system and a Serving Gateway module of the communication system; a network interface between the Serving Gateway module of the communication system and a Packet Data Network Gateway module of the communication system; a radio interface between a Proxy-Call Session Control Function module of the communication system and an Interrogating/Serving Call State Control Function module of the communication system (Figs. 1 and 2; col. 1 ll. 24-40, monitoring customer experience over mobile networks such as LTE; col. 5 ll. 26-40, various signal interfaces to be monitored including P-CSCF and I/S-CSCF).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                               
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458